Citation Nr: 0118184	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO. 95-32 253 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision in 
which the RO denied service connection for brittle bones, 
secondary to Agent Orange exposure, and denied entitlement to 
nonservice-connected pension benefits; and from a July 1995 
rating decision which denied service connection for a skin 
disorder secondary to Agent Orange exposure, the residuals of 
frozen feet, and PTSD.  Following appellate review in April 
1997, the Board denied service connection for brittle bones 
and a skin disorder, both claimed as secondary to Agent 
Orange exposure, and denied service connection for residuals 
of frozen feet.  The Board remanded the issues of entitlement 
to service connection for PTSD and entitlement to nonservice-
connected pension benefits for further development by the RO.  
In a January 2001 rating decision, the RO granted nonservice-
connected pension benefits, hence this issue is no longer 
before the Board.  Also, in January 2001, the RO continued to 
deny service connection for PTSD.  This issue has been 
returned to the Board for further appellate adjudication.

The Board also notes that in a March 2001 statement, the 
veteran disagreed with the effective date for the grant of 
non service-connected pension benefits.  The Board construes 
the veteran's statement as a timely NOD regarding the issue 
of entitlement to an earlier effective date for nonservice-
connected pension benefits.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  The matter of entitlement to an 
earlier effective date for nonservice-connected pension 
benefits will also be addressed in the remand section below.


REMAND

The Board initially notes that upon further review of the 
evidence and relevant laws, the issue of entitlement to 
service connection for PTSD must be remanded again for 
additional development.

The veteran is seeking service connection for post-traumatic 
stress disorder as a result of events he claims he 
experienced during his service in Vietnam.  As previously 
noted, service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. 3.304(f) (2000).  

The veteran was afforded a VA psychiatric examination in 
August 1994 and the examiner reported a diagnosis of PTSD, 
but the diagnosis was not based on any verified stressors 
related to service.  Furthermore, a VA psychiatric 
examination report of December 2000, reflected the 
psychiatrist's findings that the veteran did not meet the 
criteria under DSM-IV for PTSD.  The veteran's Axis I 
diagnoses were reported to be: Panic disorder with 
agoraphobia, alcohol dependence in full remission, and 
amnestic disorder secondary to alcohol abuse.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the occurrence of a stressor, and no further development 
or corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat-
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statement.  See Zarycki, 6 Vet. 
App. at 98.

The veteran provided a list of stressors in August 1994.  The 
Board requested that the RO should attempt to verify 
stressors provided by the veteran.  Following the April 1997 
remand, the RO sent a letter to the veteran requesting 
specific information about stressful information/incidents 
that he personally experienced in service.  There was no 
response of record from the veteran.  

A May 1999 letter was sent from the RO to the United States 
Army & Joint Service Environmental Support Group (ESG) (now 
United States Armed Services Center for Research of Units 
Records) (USASCRU) for verification of the veteran's 
participation in any stressful in-service events.  Enclosed 
were copies of the veteran's personnel file, the veteran's DD 
Form 214, and his report of stressful events.  A response 
received from the Unit Records Center in November 2000 
indicated that the Operational Report - Lessons Learned (OR-
LL) documented attacks on Long Binh, the base camp area 
location, reported by the veteran.  There was also documented 
evidence of attacks against Di An, another location reported 
by the veteran.  

In a March 2001 statement, the veteran reported that he did 
provide a complete and detailed account of his stressors as 
requested by the RO.  He stated that if the RO would sent him 
another letter pertaining to the issue, he would be glad to 
re-outline the stressors.  The veteran also requested a 
second opinion examination as to whether he has a diagnosis 
of PTSD.  He alleged that his August 1994 VA examination was 
inadequate because the physician did not review his records 
or completely report his symptoms. 

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the veteran's statement, and the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  

Regarding the issue of entitlement to an earlier effective 
date for non service-connected pension benefits, the Board 
notes that the veteran's March 2001 statement of disagreement 
is a timely NOD regarding the issue of entitlement to an 
earlier effective date for non service-connected pension 
benefits.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following development and action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for PTSD or related 
mental health conditions since service.  
After securing the necessary release, the 
RO should obtain any identified records 
not already associated with the claims 
file and associate the documents with the 
claims folder.
folder. 

2.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran and should 
forward such letter, accompanied by 
copies of the veteran's DD Form 214, 
service personnel records, and all 
associated documents, to the USASCRUR, 
and request any additional information 
that might corroborate the veteran's 
alleged in-service stressful events.  The 
RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The report of examination must include 
the complete rationale for all opinions 
expressed.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

6.  After completion of the foregoing and 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for PTSD on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

10.  Lastly, the RO should issue a 
statement of the case with regard to the 
issue of entitlement to an earlier 
effective date for non service-connected 
pension benefits.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board. See 38 U.S.C.A. § 
7104(a) (West 1991).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. LORING
	Acting, Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




